Proceeding pursuant to CPLR article 78 to review a determination of the Superintendent of *867the Green Haven Correctional Facility, dated May 11, 2011, which confirmed a determination of a hearing officer dated March 30, 2011, made after a tier II disciplinary hearing, finding the petitioner guilty of violating prison disciplinary rules 116.10 (7 NYCRR 270.2 [B] [17] [i]) and 114.10 (7 NYCRR 270.2 [B] [15] [i]), and imposing penalties.
Adjudged that the determination is confirmed, without costs or disbursements, the petition is denied, and the proceeding is dismissed on the merits.
Contrary to the petitioner’s contention, the misbehavior report and the hearing testimony provided substantial evidence to support the hearing officer’s determination that the petitioner violated the subject prison disciplinary rules (see Matter of Topsy v Venettozzi, 98 AD3d 520, 521 [2012]; Matter of Stapleton v Connolly, 96 AD3d 861 [2012]; Matter of Carlisle v Lee, 96 AD3d 837 [2012]; Matter of Medina v Sing Sing Correctional Facility, 95 AD3d 1331, 1332 [2012]; Matter of Mills v Fischer, 85 AD3d 1033 [2011]).
Further, the misbehavior report contained the necessary specificity to apprise the petitioner of the charges against him so as to enable him to prepare an adequate defense (see Matter of Medina v Sing Sing Correctional Facility, 95 AD3d at 1332; Matter of Wallace v Frock, 93 AD3d 1056, 1057 [2012]; Matter of Salvatierra v Weeden, 88 AD3d 728, 729 [2011]; Matter of Mills v Fischer, 85 AD3d at 1034). Rivera, J.P., Chambers, Roman and Cohen, JJ., concur.